DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 5/31/2022, claims 1 – 19 are pending for examination. This action is non-final.
Election/Restrictions
Acknowledgement is made the invention of claims 1 – 19 has been elected. Claims 20 – 27 currently stand withdrawn.  The election was made without traverse.
Information Disclosure Statement
The information disclosures (IDSs) dated 4/5/2021, 8/24/2021, and 3/8/2022 are herein reviewed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 4 – 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites, “receiving a status of an execution of the control instructions from a node in the network”, which depends from claim 3 which recites “transmitting [by the BGP-LS supported node] the control instructions to a second route reflector node, which sends the control instructions to other nodes in the network that do not have a BGP session with the first route reflector node, and have a BGP session with the second route reflector node.” 
Specification dated 4/5/2021 recites, in paragraph [0100]:
“For a node in the network that does not have a BGP session with the route reflector 102 controller (e.g., node 124, node 126, and node 128), but that has a BGP session with another route reflector (e.g., route reflector 122 as shown in FIG. 2A), the route reflector 102 controller sends the instructions 130 to the route reflector 122, which then sends the instructions 130 to the nodes 124, 126, and 128. [00101]. After receiving the control instructions 130, the nodes 124, 126, and 128 execute the control instructions 130. Using the new BGP-LS with extensions encoding format disclosed herein, the nodes 124, 126, and 128 report their status 132 of the execution of the control instructions 130 back to the route reflector 122 over the BGP session. The route reflector 122 then routes the status 132 from the nodes 124, 126, and 128 to the route reflector 102 controller as indicated in FIG. 2B.” (Examiner’s emphasis)
Based upon the specification, the claimed element “second route reflector node” (analogous to the route reflector 122 in the cited specification passage) receives the status of an execution of the control instructions from the nodes. However, claim 4 is directed to the BGP-LS supported node, which is analogous to the route reflector 102 of the specification. 
Claim 4 is rejected as the specification does not support the claimed invention. The conflicting subject matter between the claimed invention and the specification would inhibit one of ordinary skill in the art from making, using, or practicing the disclosed invention. 
Dependent claims 5 – 19 inherit the rejections of their respective parent claims without curing their deficiencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. §102(a)(2) as being anticipated by Zhang et al. (US 2021/0176172 A1), hereinafter “Zhang”.
Regarding claim 1, Zhang teaches a method by a Border Gateway Protocol-Link State (BGP-LS) supported node configured to act as a central controller using extended BGP-LS protocol instructions for controlling a network (Zhang Paragraphs [0041 – 0046] and [0076]), the method comprising: 
encoding control instructions using the extended BGP-LS protocol instructions (when allocating BFR-ID (identification information) by the network management system or the controller … issuing through … [an extension of BGP], BGP-LS (Zhang Paragraphs [0076 – 0080])); and 
transmitting the control instructions to intended recipient nodes in the network that have established a BGP session with the BGP-LS supported node (a BIER head is encapsulated for a packet when BUM traffic is sent by the level 3 … encapsulates the BFR-ID of a corresponding destination Tier3 apparatus … and [are] sent (Zhang Paragraphs [0078 – 0080])).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 – 4 and 6 – 14 are rejected under 35 U.S.C. §103 as being unpatentable over Zhang in view of Peng et al. (US 2018/0019944), hereinafter “Peng”.
Regarding claim 2, where Zhang teaches the method according to claim 1, Zhang fails to teach wherein the BGP-LS supported node is a first route reflector node.  
However, in analogous art, Peng is directed to a central controller which maintains BGP sessions with each node in its routing domain and sending control layer information from the controller to its respective nodes using a BGP-LS extension (Peng Paragraph [0183]). Peng is analogous to both the claimed invention and Zhang as the inventions of each are directed to sending control information to subordinate nodes in a BGP network using BGP protocol extensions.
Peng specifically teaches wherein the BGP-LS supported node is a first route reflector node (wherein the prior art teaches a controller being a route reflector (Peng Paragraph [0002])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Peng wherein it is taught a network device may be a route reflector and apply them to the controller device of Zhang for the purpose of specifying the device type implemented by the controller. One would be motivated as such as a route reflector often performs the necessary communication of distributing routing information to the nodes of a BGP network.

Regarding claim 3, Zhang and Peng teach the method of claim 2, further comprising: 
transmitting the control instructions to a second route reflector node, which sends the control instructions to other nodes in the network that do not have a BGP session with the first route reflector node, and that have a BGP session with the second route reflector node (controller sends the encapsulated packet to a network device to be disseminated to a particular element  (Zhang Paragraphs [0049 – 0050]) the controller may provide the message to an ingress node which then provides the message to another node which is not in the SR domain of the initial controller (Peng Paragraphs [0034] and [0149]) a network device being a route reflector (Peng Paragraph [0002]) inherits motivation to combine from respective parent claim.).  

Regarding claim 4, Zhang and Peng teach the method of claim 3, further comprising: 
receiving a status of an execution of the control instructions from a node in the network, the status encoded using the extended BGP-LS protocol (spine apparatus which receives the encapsulated packet communicates its capabilities to the controller through BGP extension protocol (Zhang Paragraph [0084]) wherein the instruction is to utilize the forwarding capability (Zhang Paragraph [0099])), and
recording the status of the execution of the control instructions from the node in the network in a status database (forwarding information including capabilities is maintained in a forwarding table (Zhang Paragraphs [0098 – 0100])).  

Regarding claim 6, Zhang and Peng teach the method of claim 4, wherein the extended BGP-LS protocol of the control instructions comprise an Instructions Type-Length-Value (TLV) based on a Network Layer Reachability Information (NLRI) node TLV encoding format defined in BGP-LS (BGP-LS encapsulation includes TLV format (Zhang Paragraphs [0085 – 0086]) utilizing multicast to obtain network layer reachability (Zhang Paragraph [0005])).  

Regarding claim 7, Zhang and Peng teach the method of claim 6, wherein the extended BGP-LS protocol of the Instructions TLV comprises a new Protocol-ID, called central Controller, information to identify the node in the network, and instructions encoding (encapsulating destination information into the BGP-LS encapsulated packet (Zhang Paragraph [0115]) capability information is further encapsulated into the packet along with the protocol extension (Zhang Paragraph [0085])).  

Regarding claim 8, Zhang and Peng teach the method of claim 7, wherein the instructions encoding of the Instructions TLV comprises instructions contents (Zhang Paragraph [0085]).  

Regarding claim 9, Zhang and Peng teach the method of claim 8, wherein the instructions encoding of the Instructions TLV comprises an Instructions ID (issuing the instructions through the encapsulation in TLV format (Zhang Paragraph [0086]) comprises a set identifier (Zhang Paragraphs [0011 – 0012])).  

Regarding claim 10, Zhang and Peng teach the method of claim 9, wherein the extended BGP-LS protocol containing the status comprises the Instructions ID when the instructions encoding includes the Instructions ID (segment list and segment list ID are comprised within the same BGP-LS message along with mapping relationships (Peng Paragraphs [0010 – 0011]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the segment list ID and mapping of identifiers of Peng to the encapsulated identifier packet of Zhang for the purpose of specifying a destination device which would receive the segment list and any associated instructions. One would be motivated as such as this functions further as routing information. (Peng Paragraph [0145])).  

Regarding claim 11, Zhang and Peng teach the method of claim 9, wherein the extended BGP-LS protocol containing the status comprises the instructions contents when the instructions encoding does not include the Instructions ID (mapping relationship between the segment list and the segment list ID may be removed (Peng Paragraphs [0014 – 0015]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the forwarding plane routing by the use of identifiers of Peng to the encapsulated identifier packet of Zhang for the purpose of specifying a destination device which would receive the segment list and any associated instructions. One would be motivated as such as this functions further as routing information. (Peng Paragraph [0145]).).  

Regarding claim 12, Zhang and Peng teach the method of claim 9, wherein the Instructions ID is a 32-bit identifier contained in an Instructions ID sub-TLV, and wherein the Instructions ID sub-TLV is included in anAtty. Docket: 4502-61201 (86018031US04) Instructions TLV (issuing the instructions through the encapsulation in TLV format (Zhang Paragraph [0086]) TLV taken as the extension mode (Zhang Paragraph [0109]) BFR-ID information of all destination nodes may be included in a bit string head with a variable length (Zhang Paragraph [0089])).  

Regarding claim 13, Zhang and Peng teach the method of claim 9, wherein the Instructions ID is contained in a 32-bit identifier field of an Instructions sub-TLV, wherein the Instructions sub-TLV is included in an Instructions TLV (issuing the instructions through the encapsulation in TLV format (Zhang Paragraph [0086]) TLV taken as the extension mode (Zhang Paragraph [0109]) BFR-ID information of all destination nodes may be included in a bit string head with a variable length (Zhang Paragraph [0089])).  

Regarding claim 14, Zhang and Peng teach the method of claim 9, wherein the instructions contents are encoded in Instructions sub-TLVs, each Instructions sub-TLV containing a set of instructions to be applied to the node (TLV taken as the extension mode (Zhang Paragraph [0109]) issuing the instructions through the encapsulation in TLV format (Zhang Paragraph [0086]) segment list and segment list ID are comprised within the same BGP-LS message along with mapping relationships (Peng Paragraphs [0010 – 0011]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the segment list ID and mapping of identifiers of Peng to the encapsulated identifier packet of Zhang for the purpose of specifying a destination device which would receive the segment list and any associated instructions. One would be motivated as such as this functions further as routing information. (Peng Paragraph [0145])).  

Claim 5 is rejected under 35 U.S.C. §103 as being unpatentable over Zhang in view of Peng and further in view of Tang et al. (US 2018/0331895 A1), hereinafter “Tang”.
Regarding claim 5, where Zhang and Peng teach the method of claim 4 and the second node being a route reflector (wherein the prior art teaches a controller being a route reflector (Peng Paragraph [0002])), Zhang and Peng fail to teach receiving via the second node, the status of the execution of the controlAtty. Docket: 4502-61201 (8601803IUSO4) instructions from the node in the network and recording the status of the execution of the control instructions from the node in the network in the status database.  
However, in analogous art, Tang is directed to resolving the issue of updating information in a distributed system with a large number of devices in a single network (Tang Paragraph [0004]). Tang is applicable to the claimed inventions of Zhang, Peng, and the claimed invention as the sharing of routing information using BGP is typically done in large distributed networks, of which Tang improves.
Tang specifically teaches receiving via a second node, the status of the execution of the controlAtty. Docket: 4502-61201 (8601803IUSO4) instructions from the node in the network and recording the status of the execution of the control instructions from the node in the network in the status database (ad-master 301 can communicate with the nodes in the first subnet through the first router 316-1 to send requests and commands and to receive information in response … update the node information stored on the ad-master 301 to reflect the changes … Ad-proxy1 312-2 may reply to the discovery request either by transmitting the response to the ad-master 301 directly, or by transmitting the response to ad-proxy0 312-1 through router 2 316-2 and having ad-proxy0 312-1 relay the response to the ad-master 301 (Tang Paragraph [0047])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Tang related to using slave devices to a master configuration device to disseminate instructions and receive responses and apply them to the teachings of Zhang and Peng for the purpose of updating information in a large-scale distributed network. One would be motivated as such as a viral discovery mechanism can be used to efficiently discover and initialize new nodes as they are added to a distributed system (Tang Paragraph [0019]).

Claims 15 – 19 are rejected under 35 U.S.C. §103 as being unpatentable over Zhang in view of Peng and further in view of Previdi et al. (US 2015/0010301 A1), hereinafter “Previdi”.
Regarding claim 15, where Zhang and Peng teach the method of claim 14 and instructions TLV (Zhang Paragraph [0086]), Zhang and Peng fail to teach wherein the Instruction comprise a Link Descriptor indicating a link to which the set of instructions are applied.  
However, in analogous art, Previdi is directed to providing BGP-LS link state advertisement messages to indicate topological information (Previdi Abstract). As Previdi provides a benefit of detecting topology information in a BGP-LS network by sending and receiving state messages, Previdi is directed to the same field of endeavor as the claimed invention and the prior art of record.
Previdi specifically teaches Instruction comprise a Link Descriptor indicating a link to which the set of instructions are applied (Additional optical link NLRI messages may be sent through the use of multiple type-length-value (TLV) messages … value field may include data such as Area ID, Local Node, Remote Node, Link Descriptor (IP address, Topology Identifier) (Previdi Paragraph [0019])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Previdi related to including a link descriptor in a TLV field and apply them to the teachings of Zhang and Peng for the purpose of sharing information between nodes using BGP-LS messages. One would be motivated as such as this allows nodes to surmise different routes to send and receive data (Previdi Paragraph [0019]).

Regarding claim 16, where Zhang and Peng teach the method of claim 14 and instructions TLV (Zhang Paragraph [0086]), Zhang and Peng fail to teach wherein the Instruction comprise a Prefix Descriptor indicating a prefix to which the set of instructions are applied 
However, in analogous art, Previdi teaches Instruction comprise a Prefix Descriptor indicating a link to which the set of instructions are applied (Additional optical link NLRI messages may be sent through the use of multiple type-length-value (TLV) messages … value field may include data such as Area ID descriptor (Previdi Paragraph [0019])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Previdi related to including an area descriptor in a TLV field and apply them to the teachings of Zhang and Peng for the purpose of sharing information between nodes using BGP-LS messages. One would be motivated as such as this allows nodes to surmise different routes to send and receive data (Previdi Paragraph [0019]).

Regarding claim 17, where Zhang and Peng teach the method of claim 9, wherein the instructions contents are encoded as a set of instructions to be applied to the node in an Instructions sub-TLV, the Instructions sub-TLV being an independent sub-TLV that does not include the Instructions ID (TLV taken as the extension mode (Zhang Paragraph [0109]) issuing the instructions through the encapsulation in TLV format (Zhang Paragraph [0086]) segment list and segment list ID are comprised within the same BGP-LS message along with mapping relationships (Peng Paragraphs [0010 – 0011]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the segment list ID and mapping of identifiers of Peng to the encapsulated identifier packet of Zhang for the purpose of specifying a destination device which would receive the segment list and any associated instructions. One would be motivated as such as this functions further as routing information. (Peng Paragraph [0145])), Zhang and Peng fail to teach wherein the Instructions sub-TLV is included in a Node NLRI Instructions TLV.
However, in analogous art, Previdi teaches wherein the Instructions sub-TLV is included in a Node NLRI Instructions TLV (Additional optical link NLRI messages may be sent through the use of multiple type-length-value (TLV) messages … value field may include data such as Area ID, Local Node, Remote Node, Link Descriptor (IP address, Topology Identifier) (Previdi Paragraph [0019]) using NLRI to send link and node representations in the network (Previdi Paragraph [0018])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Previdi related to including a link descriptor in a TLV field and apply them to the teachings of Zhang and Peng for the purpose of sharing information between nodes using BGP-LS messages. One would be motivated as such as this allows nodes to surmise different routes to send and receive data (Previdi Paragraph [0019]).

Regarding claim 18, where Zhang and Peng teach the method of claim 9, wherein the instructions contents are encoded as a set of instructions, the Instructions sub-TLV being an independent sub-TLV that does not include the Instructions ID (TLV taken as the extension mode (Zhang Paragraph [0109]) issuing the instructions through the encapsulation in TLV format (Zhang Paragraph [0086]) segment list and segment list ID are comprised within the same BGP-LS message along with mapping relationships (Peng Paragraphs [0010 – 0011]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the segment list ID and mapping of identifiers of Peng to the encapsulated identifier packet of Zhang for the purpose of specifying a destination device which would receive the segment list and any associated instructions. One would be motivated as such as this functions further as routing information. (Peng Paragraph [0145])), Zhang and Peng fail to teach wherein the instructions are to be applied to a link in an Instructions sub-TLV and the Instructions sub-TLV is included in a Link NLRI Instructions TLV.  
However, in analogous art, Previdi teaches Instruction comprise a Prefix Descriptor indicating a link to which the set of instructions are applied (Additional optical link NLRI messages may be sent through the use of multiple type-length-value (TLV) messages … value field may include data such as Area ID descriptor (Previdi Paragraph [0019]) using NLRI to send link and node representations in the network (Previdi Paragraph [0018])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Previdi related to including an area descriptor in a TLV field and apply them to the teachings of Zhang and Peng for the purpose of sharing information between nodes using BGP-LS messages. One would be motivated as such as this allows nodes to surmise different routes to send and receive data (Previdi Paragraph [0019]).

Regarding claim 19, where Zhang and Peng teach the method of claim 9, wherein the instructions contents are encoded as a set of instructions t, the Instructions sub- TLV being an independent sub-TLV that does not include the Instructions ID (TLV taken as the extension mode (Zhang Paragraph [0109]) issuing the instructions through the encapsulation in TLV format (Zhang Paragraph [0086]) segment list and segment list ID are comprised within the same BGP-LS message along with mapping relationships (Peng Paragraphs [0010 – 0011]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the segment list ID and mapping of identifiers of Peng to the encapsulated identifier packet of Zhang for the purpose of specifying a destination device which would receive the segment list and any associated instructions. One would be motivated as such as this functions further as routing information. (Peng Paragraph [0145])). Zhang and Peng fail to teach wherein the instructions are to be applied to a prefix on a node in an Instructions sub-TLV and the Instructions sub-TLV is included in a Prefix NLRI Instructions TLV.  
However, in analogous art, Previdi teaches wherein the instructions are to be applied to a prefix on a node in an Instructions sub-TLV and the Instructions sub-TLV is included in a Prefix NLRI Instructions TLV (Additional optical link NLRI messages may be sent through the use of multiple type-length-value (TLV) messages … value field may include data such as Area ID descriptor (Previdi Paragraph [0019]) using NLRI to send link and node representations in the network (Previdi Paragraph [0018])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Previdi related to including an area descriptor in a TLV field and apply them to the teachings of Zhang and Peng for the purpose of sharing information between nodes using BGP-LS messages. One would be motivated as such as this allows nodes to surmise different routes to send and receive data (Previdi Paragraph [0019]).

Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Zhuang et al. (US 2019/0140947 A1) which teaches sending and disseminating packet forwarding rules which comprise mapping relationships based upon traffic characteristics.
Liang et al. (US 2018/0131622 A1) which teaches processing service traffic based upon flow and routing information to generate route control messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2454       
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454